UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6980



RODNEY EUGENE SMITH, Secured Party,

                                           Petitioner - Appellant,

          and


PEOPLE OF THE UNITED STATES, ex rel; RAYMOND
LEWIS O’FANNIN, next best friend in the matter
of,

                                                         Petitioners,

          versus


MR. HUPPENTHAL, as sheriff/jailer of Southern
Regional Jail; DAVID A. FABER, doing business
as judge of the United States District Court,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Charles H. Haden II,
Chief District Judge. (CA-01-239-1)


Submitted:   November 21, 2001         Decided:     December 14, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rodney Eugene Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rodney Eugene Smith appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See People of the United States v. Huppenthal, No. CA-01-

239-1 (S.D.W. Va. Apr. 26, 2001).    We deny Smith’s motion for im-

mediate hearing.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2